PER CURIAM.
“[T]he filing of a notice 'of appeal in the wrong court is not a jurisdictional defect.” Pennywell v. Fla. Dep’t of Revenue ex rel. Woodard, 62 So.3d 19, 20 (Fla. 1st DCA 2011) (citing Kaweblum v. Thornhill Estates Homeowners Ass’n, Inc., 755 So.2d 85, 88 (Fla.2000), and Alfonso v. Dep’t of Envtl. Reg., 616 So.2d 44, 47 (Fla.1993)).
Accordingly, the petition for belated appeal-is granted. Petitioner > shall be allowed a belated appeal from the lower tribunal’s October 12, 2015, Order Denying Motion to Correct Sentence in Leon County Circuit Court case number 1986CF4095. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R, App. P. 9.141(c)(6)(D).
PETITION GRANTED.
ROWE, MAKAR, and BILBREY, JJ., concur.